IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARCOS SANCHEZ, M.D.                   : No. 233 MAL 2017
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
MEHDI NIKPARVAR, M.D. AND INCARE,      :
LLC.                                   :
                                       :
                                       :
PETITION OF: MEHDI NIKPARVAR           :


                                   ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.